Exhibit 10.1

AMENDMENT NUMBER SEVEN
TO
LOAN AND SECURITY AGREEMENT

This AMENDMENT NUMBER SEVEN, dated as of April 23, 2007, (this "Amendment") is
an amendment to the Loan and Security Agreement, dated as of April 18, 2003, by
and between Shoe Pavilion Corporation, a Washington corporation (the "Borrower")
and Wells Fargo Retail Finance, LLC, as "Lender", as amended by that Amendment
Number One to Loan and Security Agreement dated as of September 24, 2004 by and
between the Borrower and the Lender, as amended by that Amendment Number Two to
Loan and Security Agreement dated as of May 12, 2005 by and between the Borrower
and the Lender, as amended by that Amendment Number Three to Loan and Security
Agreement dated as of August 11, 2005, as amended by that Amendment Number Four
to Loan and Security Agreement dated as of March 15, 2006 by and between the
Borrower and the Lender, as amended by that Amendment Number Five to the Loan
and Security Agreement dates as of October 30, 2006, as amended by that
Amendment Number Six to Loan and Security Agreement dated as of December 11,
2006 between the Borrower and the Lender (as further amended from time to time,
the "Loan Agreement"). All capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.

The Borrower has requested that the Lender agree to certain modifications of the
Loan Agreement as set forth herein. The Lender is prepared to agree to the
Borrower's request on the terms and conditions contained herein.

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
undersigned hereby agrees as follows:

 1. Schedule 6.2(c)(i)(A). Schedule 6.2(c)(i)(A) of the Loan Agreement shall be
    deleted in it entirety and the following shall be substituted therefor: "(A)
    Inventory Summary Report by Department".
    Schedule 6.2(c)(v)
    . Clause (ii) of the Schedule 6.2(c)(v) of the Loan Agreement shall be
    deleted in its entirety and the following shall be substituted therefor:
    "(ii) stock ledger or perpetual roll-forward (includes sales, purchases,
    beginning-of-month Inventory, end-of-month Inventory);".
    Acknowledgement of Obligations by Borrower
    . The Borrower confirms and agrees that (a) all representations and
    warranties contained in the Loan Agreement and in the other Loan Documents
    are on the date hereof true and correct in all material respects, and (b) it
    is unconditionally liable for the punctual and full payment of all
    Obligations, including, without limitation, all reasonable charges, fees,
    expenses and costs (including attorneys' fees and expenses) under the Loan
    Documents, and that the Borrower has no defenses, counterclaims or setoffs
    with respect to full, complete and timely payment of all Obligations.
    

--------------------------------------------------------------------------------



    Ratification of Financing
    . The Borrower confirms that the Loan Agreement and the Loan Documents
    remain in full force and effect without amendment or modification of any
    kind, except for the amendments explicitly set forth herein. This Amendment
    shall be deemed to be one of the Loan Documents and, together with the other
    Loan Documents, constitute the entire agreement between the parties with
    respect to the subject matter hereof and supersedes all prior dealings,
    correspondence, conversations or communications between the
    
    parties with respect to the subject matter hereof. This Amendment shall be
    considered a Loan Document and, without in any way limiting the application
    of other provisions of the Loan Agreement, this Amendment shall be governed
    by the provisions of Articles 13, 15 and 16 of the Loan Agreement. No
    further amendment to the Loan Agreement shall be made except by a writing
    signed by all parties to the Loan Agreement.
 4. Representations, Warranties and Covenants. The Borrower and Guarantor,
    jointly and severally, represents, warrants and covenants with and to the
    Lender as follows, which representations, warranties and covenants are
    continuing and shall survive the execution and delivery hereof, the truth
    and accuracy of, or compliance with each, together with the representations,
    warranties and covenants in the other Loan Agreements, being a continuing
    condition of the making or providing any loans or Letters of Credit by the
    Lender to Borrower:

    This Amendment has been duly authorized, executed and delivered by all
    necessary action of the Borrower and Guarantor, and is in full force and
    effect, and the agreements and obligations of the Borrower and Guarantor
    contained here constitute legal, valid and binding obligations of the
    Borrower enforceable against the Borrower and Guarantor in accordance with
    its terms.
    
    After giving effect to this Amendment, there is no Event of Default under
    the Loan Agreement or any of the Loan Documents.

    Conditions Precedent
    .  
    
    This Amendment shall become effective upon satisfaction of each of the
    following conditions precedent or waiver of such conditions by the Lender:

    Receipt by Lender of this Amendment duly executed by the Borrower and
    Lender.
    
    Receipt by Lender of the Acknowledgment and Consent duly executed by
    Guarantor.
    
    All representations and warranties contained herein shall be true and
    correct in all material respects.
    
    After giving effect to this Amendment, no Default or Event of Default shall
    have occurred and be continuing.

 5. Miscellaneous. Section and paragraph headings herein are included for
    convenience of reference only and shall not constitute a part of this
    Amendment for any other purpose. This Amendment shall be governed by, and
    construed in accordance with, the laws of the State of California.

--------------------------------------------------------------------------------



 8. Counterparts. This Amendment may be executed in any number of counterparts,
    each of which shall be deemed to be an original hereof and submissible into
    evidence and all of which together shall be deemed to be a single
    instrument. In making proof of this Amendment, it shall not be necessary to
    produce or account for more than one counterpart thereof signed by each of
    the parties hereto. Delivery of an executed counterpart of this Amendment by
    facsimile or other electronic method of transmission shall have the same
    force and effect as delivery of an original executed counterpart of this
    Amendment.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



 

 

 

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.



WELLS FARGO RETAIL FINANCE, LLC
(the "Lender")

By: __/s/ ROBERT C. CHAKARIAN
Name: Robert C. Chakarian
Title: VP



BORROWER

:



SHOE PAVILION CORPORATION

By: /s/ BRUCE L. ROSS
Name: Bruce L. Ross
Title: EVP & CFO

Signature page to Amendment Number 7



 

 

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT AND CONSENT

The undersigned, as a party to one or more Loan Documents, as defined in the
Loan and Security Agreement, dated as of April 18, 2003, as heretofore amended
(the "Loan Agreement"), by and between Shoe Pavilion Corporation, a Washington
corporation (the "Borrower") and Wells Fargo Retail Finance, LLC, a Delaware
limited liability company, as lender (the "Lender"), hereby (i) acknowledges and
consents to Amendment Number Seven dated as of April 23, 2007, to Loan Agreement
(the "Amendment", all terms defined therein being used herein as defined
therein), to which this Acknowledgement and Consent is attached, together with
all prior amendments to the Loan Agreement; (ii) confirms and agrees that the
General Continuing Guaranty dated as of April 18, 2003 to which the undersigned
is a party is, and shall continue to be, in full force and effect and is
ratified and confirmed in all respects; (iii) confirms and agrees that the Loan
Agreement together with each other Loan Document to which the undersigned is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects; and (iv) confirms and agrees that to the
extent that any such Loan Document purports to assign or pledge to the Lender,
or to grant to the Lender a security interest in or lien on, any collateral as
security for the obligations of the Borrower and Guarantor from time to time
existing in respect of the Loan Documents, such pledge, assignment and/or grant
of a security interest or lien is hereby ratified and confirmed in all respects
as security for all obligations of the Borrower and the undersigned, whether now
existing or hereafter arising.



SHOE PAVILION CORPORATION                  Dated: April 23, 2007

By:__/s/ DMITRY BEINUS________________
Name: Dmitry Beinus
Title: Chairman & CEO



 

 

Signature Page to Acknowledgment and Consent to Amendment Number Seven

 

 




--------------------------------------------------------------------------------


